
 
[image0.jpg]














March 20, 2018








James E. Evans
Great American Insurance Group Tower
301 East Fourth Street
Cincinnati, Ohio 45202


RE: Consulting Agreement


Dear Jim:


The purpose of this letter is to set forth in writing our agreement concerning
your service as an executive consultant to American Financial Group, Inc.
("AFG") during 2018.


To that end, you and the Company hereby agree as follows:
1. Consulting Arrangement.  Beginning on the date of this letter and continuing
through December 31, 2018, you agree to provide consulting services to AFG and
related organizations, including, without limitation, the subsidiaries and
affiliates of AFG and their shareholders, officers, directors, employees and
agents (collectively, the "Company"), making yourself available to answer
questions and consult with the Company upon reasonable request.  This consulting
arrangement shall be on substantially the same terms as provided in our prior
consulting agreement dated August 19, 2013, as amended, that expired on December
31, 2017, except as provided herein.
2. Consulting Fee.  The consulting fee for your consulting services to the
Company hereunder shall be $300,000, paid in installments as agreed upon.

--------------------------------------------------------------------------------





If after review of this letter, you find it acceptable, please sign, date and
return an original copy to me.

 
Very truly yours,
 
AMERICAN FINANCIAL GROUP, INC.
 
By:         /s/ S. Craig Lindner                                    
S. Craig Lindner
Co-Chief Executive Officer







ACCEPTED AND AGREED:
 
 
/s/ James E.
Evans                                                                       
James E. Evans
 
            March 20,
2018                                                             
Date
 
 
 






